Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sabau (U.S. Patent Publication No. 2017/0227972).
Regarding claim 1, Sabau teaches A platooning management device, comprising: a communicator configured to communicate between platooning vehicles; (Abstract: See "Various embodiments provide for platooning control via accurate synchronization that will not result in string instability. Some embodiments provide a distributed control scheme for platoon motion control that provides a decentralized implementation of the leader information controller. These control techniques are able to manage the performance of the string of vehicles by maintaining a desired spacing distance between any two successive vehicles in the presence of communications induced delays. In order to regulate the spacing between a vehicle and its predecessor in the string, every vehicle (with the exception of the leader vehicle) uses the relative distance from itself to its predecessor (e.g., as measured using a laser ranging sensor) and a control signal of the predecessor (e.g., received via wireless link). Various embodiments are capable of dealing with non-homogeneous strings of vehicles and nonidentical controllers for each vehicle in the string.") a processor configured to provide a chat window in which all of platooning members participate; and a display configured to display the chat window, wherein the processor is configured to: (Par. 0185: See "The computer system can include a display interface that forwards graphics, text, and other data from the communication infrastructure (or from a frame buffer) for display on a display unit. The display interface can communicate with a browser. The computer system also includes a main memory, preferably a random access memory, and may also include a secondary memory and a database. The secondary memory may include, for example, a hard disk drive and/or a removable storage drive, representing a floppy disk drive, a magnetic tape drive, an optical disk drive, etc. The removable storage drive reads from and/or writes to a removable storage unit in a well-known manner. The removable storage unit can represent a floppy disk, magnetic tape, optical disk, etc. which is read by and written to by the removable storage drive. As will be appreciated, the removable storage unit can include a computer usable storage medium having stored therein computer software and/or data.") determine a platooning state, (Par. 0039: See "In some embodiments, the control signal of the predecessor vehicle can be broadcast to the subsequent (or follower) vehicle instead of a local estimate of the leader's state. The control signal is basically generated on board of the predecessor vehicle, hence there is no need to estimate it. The fact that information free of noise is broadcasted (with some time-delay induced by the wireless communication systems) has profound implications in terms of the performance of the closed loop. In some embodiments, the acceleration of the predecessor vehicle can be broadcast to the subsequent (or follower) vehicle. This can be a useful alternative, for example, when the dynamical model of the predecessor vehicle is unknown. In addition to existing Cooperative Adaptive Cruise Control Methods, the leader information control scheme introduced here can be adapted as to compensate for the feedforward time-delay induced by the wireless transmission of the predecessor's control signal, as will be explained in more detail below. The synchronization of the onboard measurements with the wirelessly received data may induce fixed, commensurate and pointwise time delays in the control mechanism thus avoiding the difficulties caused by time-varying or stochastic or distributed time delays.") automatically convert the platooning state into a text, and display the text on the chat window. (Par. 0185: See "The computer system can include a display interface that forwards graphics, text, and other data from the communication infrastructure (or from a frame buffer) for display on a display unit. The display interface can communicate with a browser. The computer system also includes a main memory, preferably a random access memory, and may also include a secondary memory and a database. The secondary memory may include, for example, a hard disk drive and/or a removable storage drive, representing a floppy disk drive, a magnetic tape drive, an optical disk drive, etc. The removable storage drive reads from and/or writes to a removable storage unit in a well-known manner. The removable storage unit can represent a floppy disk, magnetic tape, optical disk, etc. which is read by and written to by the removable storage drive. As will be appreciated, the removable storage unit can include a computer usable storage medium having stored therein computer software and/or data.")
Regarding claim 2, Sabau teaches The platooning management device of claim 1, wherein the processor is configured to display chat contents input by a user on the chat window. (Par. 0185: See "The computer system can include a display interface that forwards graphics, text, and other data from the communication infrastructure (or from a frame buffer) for display on a display unit. The display interface can communicate with a browser. The computer system also includes a main memory, preferably a random access memory, and may also include a secondary memory and a database. The secondary memory may include, for example, a hard disk drive and/or a removable storage drive, representing a floppy disk drive, a magnetic tape drive, an optical disk drive, etc. The removable storage drive reads from and/or writes to a removable storage unit in a well-known manner. The removable storage unit can represent a floppy disk, magnetic tape, optical disk, etc. which is read by and written to by the removable storage drive. As will be appreciated, the removable storage unit can include a computer usable storage medium having stored therein computer software and/or data.")
Regarding claim 3, Sabau teaches The platooning management device of claim 1, wherein the processor is configured to determine the platooning state based on at least one of a platoon input switch signal, a platooning mode signal, a platooning path, a forward vehicle driving condition, or a road and environment condition. (Par. 0039: See "In some embodiments, the control signal of the predecessor vehicle can be broadcast to the subsequent (or follower) vehicle instead of a local estimate of the leader's state. The control signal is basically generated on board of the predecessor vehicle, hence there is no need to estimate it. The fact that information free of noise is broadcasted (with some time-delay induced by the wireless communication systems) has profound implications in terms of the performance of the closed loop. In some embodiments, the acceleration of the predecessor vehicle can be broadcast to the subsequent (or follower) vehicle. This can be a useful alternative, for example, when the dynamical model of the predecessor vehicle is unknown. In addition to existing Cooperative Adaptive Cruise Control Methods, the leader information control scheme introduced here can be adapted as to compensate for the feedforward time-delay induced by the wireless transmission of the predecessor's control signal, as will be explained in more detail below. The synchronization of the onboard measurements with the wirelessly received data may induce fixed, commensurate and pointwise time delays in the control mechanism thus avoiding the difficulties caused by time-varying or stochastic or distributed time delays.") 
Regarding claim 4, Sabau teaches The platooning management device of claim 1, wherein the processor is configured to: receive a voice from a user, convert the voice into a text, and display the text on the chat window. (Par. 0069: See "Monitoring operation 530 monitors for an indication that the vehicle is leaving the platoon. This indication may be triggered manually or automatically. For example, a drive may press a button or provide another indication (e.g., voice command) that the vehicle should leave the platoon. As another example, the indication may be trigger from a fault tolerant detection system that indicates there are one or more potential problems with the vehicle (e.g., communication failure, braking issue, throttling problem, etc.). If monitoring operation 530 determines that the vehicle should not leave the platoon, then monitoring operation 530 branches to monitoring operation 510 where the interspacing distance is monitored. If monitoring operation 530 determines that the vehicle should leave the platoon, then monitoring operation 530 branches to generation operation 540 where a control action is generated to leave the platoon (e.g., a lane change). During notification operation 550, the successor vehicle is notified of the predecessor's control information. Once the vehicle has left the platoon, the only needed reconfiguration is at the successor vehicle, who must acknowledge the numerical identifying code of the vehicle in front of it, which may serve as a parameter for its on board controller and receive the transmitted control signal of the vehicle in front of it. The control mechanism described in some embodiments will automatically regulate the interspacing error between the successor and the vehicle in front of it, which in some embodiments may be viewed as an impulse disturbance signal." & Par. 0185: See "The computer system can include a display interface that forwards graphics, text, and other data from the communication infrastructure (or from a frame buffer) for display on a display unit. The display interface can communicate with a browser. The computer system also includes a main memory, preferably a random access memory, and may also include a secondary memory and a database. The secondary memory may include, for example, a hard disk drive and/or a removable storage drive, representing a floppy disk drive, a magnetic tape drive, an optical disk drive, etc. The removable storage drive reads from and/or writes to a removable storage unit in a well-known manner. The removable storage unit can represent a floppy disk, magnetic tape, optical disk, etc. which is read by and written to by the removable storage drive. As will be appreciated, the removable storage unit can include a computer usable storage medium having stored therein computer software and/or data.")
Regarding claim 5, Sabau teaches The platooning management device of claim 1, wherein the processor is configured to: display the text on the chat window in a platoon chat time sequence or based on each platoon chat entity. (Par. 0036: See "In contrast, various embodiments of the present technology provide a mechanism for platooning control via accurate synchronization that will not result in the string instability of traditional approaches. For example, some embodiments provide control techniques for effectively controlling an array of an autonomous, self-driving vehicles moving in one dimension, all traveling in the same (positive) direction of a highway with a single line of traffic. These control techniques are able to manage the performance of the string of vehicles by maintaining a pre-specified spacing distance between any two successive vehicles, whilst maintaining the velocity imposed by the leader vehicle (first car in the string).")
Regarding claim 6, Sabau teaches The platooning management device of claim 1, wherein the processor is configured to display platoon chat entities on the chat window in the order of a platooning line. (Par. 0036: See "In contrast, various embodiments of the present technology provide a mechanism for platooning control via accurate synchronization that will not result in the string instability of traditional approaches. For example, some embodiments provide control techniques for effectively controlling an array of an autonomous, self-driving vehicles moving in one dimension, all traveling in the same (positive) direction of a highway with a single line of traffic. These control techniques are able to manage the performance of the string of vehicles by maintaining a pre-specified spacing distance between any two successive vehicles, whilst maintaining the velocity imposed by the leader vehicle (first car in the string).")
Regarding claim 7, Sabau teaches The platooning management device of claim 1, wherein the processor is configured to display a text input from a host vehicle and a text input from another vehicle on the chat window to differently distinguish at least one of a color, a size, a thickness, a font, or a display location. (Par. 0039: See "In some embodiments, the control signal of the predecessor vehicle can be broadcast to the subsequent (or follower) vehicle instead of a local estimate of the leader's state. The control signal is basically generated on board of the predecessor vehicle, hence there is no need to estimate it. The fact that information free of noise is broadcasted (with some time-delay induced by the wireless communication systems) has profound implications in terms of the performance of the closed loop. In some embodiments, the acceleration of the predecessor vehicle can be broadcast to the subsequent (or follower) vehicle. This can be a useful alternative, for example, when the dynamical model of the predecessor vehicle is unknown. In addition to existing Cooperative Adaptive Cruise Control Methods, the leader information control scheme introduced here can be adapted as to compensate for the feedforward time-delay induced by the wireless transmission of the predecessor's control signal, as will be explained in more detail below. The synchronization of the onboard measurements with the wirelessly received data may induce fixed, commensurate and pointwise time delays in the control mechanism thus avoiding the difficulties caused by time-varying or stochastic or distributed time delays." Par. 0185: See "The computer system can include a display interface that forwards graphics, text, and other data from the communication infrastructure (or from a frame buffer) for display on a display unit. The display interface can communicate with a browser. The computer system also includes a main memory, preferably a random access memory, and may also include a secondary memory and a database. The secondary memory may include, for example, a hard disk drive and/or a removable storage drive, representing a floppy disk drive, a magnetic tape drive, an optical disk drive, etc. The removable storage drive reads from and/or writes to a removable storage unit in a well-known manner. The removable storage unit can represent a floppy disk, magnetic tape, optical disk, etc. which is read by and written to by the removable storage drive. As will be appreciated, the removable storage unit can include a computer usable storage medium having stored therein computer software and/or data.")
Regarding claim 8, Sabau teaches The platooning management device of claim 1, wherein the processor is configured to display a text indicating the platooning state and a text of chat contents input by a user on the chat window to differently distinguish at least one of a color, a size, a thickness, a font, or a display location. (Par. 0039: See "In some embodiments, the control signal of the predecessor vehicle can be broadcast to the subsequent (or follower) vehicle instead of a local estimate of the leader's state. The control signal is basically generated on board of the predecessor vehicle, hence there is no need to estimate it. The fact that information free of noise is broadcasted (with some time-delay induced by the wireless communication systems) has profound implications in terms of the performance of the closed loop. In some embodiments, the acceleration of the predecessor vehicle can be broadcast to the subsequent (or follower) vehicle. This can be a useful alternative, for example, when the dynamical model of the predecessor vehicle is unknown. In addition to existing Cooperative Adaptive Cruise Control Methods, the leader information control scheme introduced here can be adapted as to compensate for the feedforward time-delay induced by the wireless transmission of the predecessor's control signal, as will be explained in more detail below. The synchronization of the onboard measurements with the wirelessly received data may induce fixed, commensurate and pointwise time delays in the control mechanism thus avoiding the difficulties caused by time-varying or stochastic or distributed time delays." & Par. 0185: See "The computer system can include a display interface that forwards graphics, text, and other data from the communication infrastructure (or from a frame buffer) for display on a display unit. The display interface can communicate with a browser. The computer system also includes a main memory, preferably a random access memory, and may also include a secondary memory and a database. The secondary memory may include, for example, a hard disk drive and/or a removable storage drive, representing a floppy disk drive, a magnetic tape drive, an optical disk drive, etc. The removable storage drive reads from and/or writes to a removable storage unit in a well-known manner. The removable storage unit can represent a floppy disk, magnetic tape, optical disk, etc. which is read by and written to by the removable storage drive. As will be appreciated, the removable storage unit can include a computer usable storage medium having stored therein computer software and/or data." This would be inherently taught as every text based system has a form of style changes such as font, size, color, or display location.)
Regarding claim 9, Sabau teaches A server, comprising: a communicator configured to communicate with platooning vehicles; (Abstract: See "Various embodiments provide for platooning control via accurate synchronization that will not result in string instability. Some embodiments provide a distributed control scheme for platoon motion control that provides a decentralized implementation of the leader information controller. These control techniques are able to manage the performance of the string of vehicles by maintaining a desired spacing distance between any two successive vehicles in the presence of communications induced delays. In order to regulate the spacing between a vehicle and its predecessor in the string, every vehicle (with the exception of the leader vehicle) uses the relative distance from itself to its predecessor (e.g., as measured using a laser ranging sensor) and a control signal of the predecessor (e.g., received via wireless link). Various embodiments are capable of dealing with non-homogeneous strings of vehicles and nonidentical controllers for each vehicle in the string.") a processor configured to form platooning states of all of the platooning vehicles in a time sequence or for each entity in an interactive manner based on platooning history information received from each of the platooning vehicles; and a storage configured to store information received via the communicator and platooning member information obtained by the processor, (Par. 0039: See "In some embodiments, the control signal of the predecessor vehicle can be broadcast to the subsequent (or follower) vehicle instead of a local estimate of the leader's state. The control signal is basically generated on board of the predecessor vehicle, hence there is no need to estimate it. The fact that information free of noise is broadcasted (with some time-delay induced by the wireless communication systems) has profound implications in terms of the performance of the closed loop. In some embodiments, the acceleration of the predecessor vehicle can be broadcast to the subsequent (or follower) vehicle. This can be a useful alternative, for example, when the dynamical model of the predecessor vehicle is unknown. In addition to existing Cooperative Adaptive Cruise Control Methods, the leader information control scheme introduced here can be adapted as to compensate for the feedforward time-delay induced by the wireless transmission of the predecessor's control signal, as will be explained in more detail below. The synchronization of the onboard measurements with the wirelessly received data may induce fixed, commensurate and pointwise time delays in the control mechanism thus avoiding the difficulties caused by time-varying or stochastic or distributed time delays.") wherein the processor is configured to perform tracking management and accident management based on the platooning state formed in the interactive manner. (Par. 0003: See "Technological advances in various disciplines such as computer vision, ranging sensors, wireless communications and estimation and detection algorithms have made autonomous vehicles a reality. From automated flying drones to automobiles, these vehicles have the ability to make decisions and perform almost any maneuver without any human assistance. Such maneuvering can be safely performed, for example, on public roadways with traffic present and includes emergency stopping, steering and turning, navigating, lateral and garage parking. Sensor data and other information is collected and processed in order to facilitate lane keeping, traffic signs recognition and awareness, object tracking in vehicle's operating range (pedestrians or other vehicles), etc. and then used to determine accordingly the vehicle's desired trajectory.")
Regarding claim 10, Sabau teaches The server of claim 9, wherein the processor is configured to form the platooning states of all of the platooning vehicles in the interactive manner using a text message received from each of the platooning vehicles. (Par. 0185: See "The computer system can include a display interface that forwards graphics, text, and other data from the communication infrastructure (or from a frame buffer) for display on a display unit. The display interface can communicate with a browser. The computer system also includes a main memory, preferably a random access memory, and may also include a secondary memory and a database. The secondary memory may include, for example, a hard disk drive and/or a removable storage drive, representing a floppy disk drive, a magnetic tape drive, an optical disk drive, etc. The removable storage drive reads from and/or writes to a removable storage unit in a well-known manner. The removable storage unit can represent a floppy disk, magnetic tape, optical disk, etc. which is read by and written to by the removable storage drive. As will be appreciated, the removable storage unit can include a computer usable storage medium having stored therein computer software and/or data.")
Regarding claim 11, Sabau teaches The server of claim 9, wherein the communicator is configured to receive at least one of a text message, platooning location information, a driving road condition, or a driving environment condition from the platooning vehicles. (Par. 0185: See "The computer system can include a display interface that forwards graphics, text, and other data from the communication infrastructure (or from a frame buffer) for display on a display unit. The display interface can communicate with a browser. The computer system also includes a main memory, preferably a random access memory, and may also include a secondary memory and a database. The secondary memory may include, for example, a hard disk drive and/or a removable storage drive, representing a floppy disk drive, a magnetic tape drive, an optical disk drive, etc. The removable storage drive reads from and/or writes to a removable storage unit in a well-known manner. The removable storage unit can represent a floppy disk, magnetic tape, optical disk, etc. which is read by and written to by the removable storage drive. As will be appreciated, the removable storage unit can include a computer usable storage medium having stored therein computer software and/or data.")
Regarding claim 13, Sabau teaches A platooning management method, comprising: determining, by a processor, a platooning state and automatically converting the platooning state into a text; (Abstract: See "Various embodiments provide for platooning control via accurate synchronization that will not result in string instability. Some embodiments provide a distributed control scheme for platoon motion control that provides a decentralized implementation of the leader information controller. These control techniques are able to manage the performance of the string of vehicles by maintaining a desired spacing distance between any two successive vehicles in the presence of communications induced delays. In order to regulate the spacing between a vehicle and its predecessor in the string, every vehicle (with the exception of the leader vehicle) uses the relative distance from itself to its predecessor (e.g., as measured using a laser ranging sensor) and a control signal of the predecessor (e.g., received via wireless link). Various embodiments are capable of dealing with non-homogeneous strings of vehicles and nonidentical controllers for each vehicle in the string." & Par. 0185: See "The computer system can include a display interface that forwards graphics, text, and other data from the communication infrastructure (or from a frame buffer) for display on a display unit. The display interface can communicate with a browser. The computer system also includes a main memory, preferably a random access memory, and may also include a secondary memory and a database. The secondary memory may include, for example, a hard disk drive and/or a removable storage drive, representing a floppy disk drive, a magnetic tape drive, an optical disk drive, etc. The removable storage drive reads from and/or writes to a removable storage unit in a well-known manner. The removable storage unit can represent a floppy disk, magnetic tape, optical disk, etc. which is read by and written to by the removable storage drive. As will be appreciated, the removable storage unit can include a computer usable storage medium having stored therein computer software and/or data.") receiving, by the processor, a platoon chat from a user; and displaying, by a display, platoon chat contents received from platooning vehicles, the automatically converted text indicating the platooning state, and a platoon chat input from the user on a chat window in which all of platooning members participate. (Par. 0185: See "The computer system can include a display interface that forwards graphics, text, and other data from the communication infrastructure (or from a frame buffer) for display on a display unit. The display interface can communicate with a browser. The computer system also includes a main memory, preferably a random access memory, and may also include a secondary memory and a database. The secondary memory may include, for example, a hard disk drive and/or a removable storage drive, representing a floppy disk drive, a magnetic tape drive, an optical disk drive, etc. The removable storage drive reads from and/or writes to a removable storage unit in a well-known manner. The removable storage unit can represent a floppy disk, magnetic tape, optical disk, etc. which is read by and written to by the removable storage drive. As will be appreciated, the removable storage unit can include a computer usable storage medium having stored therein computer software and/or data.")
Regarding claim 14, Sabau teaches The platooning management method of claim 13, wherein automatically converting the platooning state into the text includes: (Par. 0185: See "The computer system can include a display interface that forwards graphics, text, and other data from the communication infrastructure (or from a frame buffer) for display on a display unit. The display interface can communicate with a browser. The computer system also includes a main memory, preferably a random access memory, and may also include a secondary memory and a database. The secondary memory may include, for example, a hard disk drive and/or a removable storage drive, representing a floppy disk drive, a magnetic tape drive, an optical disk drive, etc. The removable storage drive reads from and/or writes to a removable storage unit in a well-known manner. The removable storage unit can represent a floppy disk, magnetic tape, optical disk, etc. which is read by and written to by the removable storage drive. As will be appreciated, the removable storage unit can include a computer usable storage medium having stored therein computer software and/or data.") determining the platooning state based on at least one of a platoon input switch signal, a platooning mode signal, a platooning path, a forward vehicle driving condition, or a road and environment condition. (Par. 0039: See "In some embodiments, the control signal of the predecessor vehicle can be broadcast to the subsequent (or follower) vehicle instead of a local estimate of the leader's state. The control signal is basically generated on board of the predecessor vehicle, hence there is no need to estimate it. The fact that information free of noise is broadcasted (with some time-delay induced by the wireless communication systems) has profound implications in terms of the performance of the closed loop. In some embodiments, the acceleration of the predecessor vehicle can be broadcast to the subsequent (or follower) vehicle. This can be a useful alternative, for example, when the dynamical model of the predecessor vehicle is unknown. In addition to existing Cooperative Adaptive Cruise Control Methods, the leader information control scheme introduced here can be adapted as to compensate for the feedforward time-delay induced by the wireless transmission of the predecessor's control signal, as will be explained in more detail below. The synchronization of the onboard measurements with the wirelessly received data may induce fixed, commensurate and pointwise time delays in the control mechanism thus avoiding the difficulties caused by time-varying or stochastic or distributed time delays.")
Regarding claim 15, Sabau teaches The platooning management method of claim 13, wherein receiving the platoon chat from the user includes: receiving text; or converting a voice input from the user into a text. (Par. 0185: See "The computer system can include a display interface that forwards graphics, text, and other data from the communication infrastructure (or from a frame buffer) for display on a display unit. The display interface can communicate with a browser. The computer system also includes a main memory, preferably a random access memory, and may also include a secondary memory and a database. The secondary memory may include, for example, a hard disk drive and/or a removable storage drive, representing a floppy disk drive, a magnetic tape drive, an optical disk drive, etc. The removable storage drive reads from and/or writes to a removable storage unit in a well-known manner. The removable storage unit can represent a floppy disk, magnetic tape, optical disk, etc. which is read by and written to by the removable storage drive. As will be appreciated, the removable storage unit can include a computer usable storage medium having stored therein computer software and/or data.")
Regarding claim 16, Sabau teaches The platooning management method of claim 13, wherein displaying on the chat window includes: displaying the text on the chat window in a platoon chat time sequence or based on a platoon chat entity. (Par. 0185: See "The computer system can include a display interface that forwards graphics, text, and other data from the communication infrastructure (or from a frame buffer) for display on a display unit. The display interface can communicate with a browser. The computer system also includes a main memory, preferably a random access memory, and may also include a secondary memory and a database. The secondary memory may include, for example, a hard disk drive and/or a removable storage drive, representing a floppy disk drive, a magnetic tape drive, an optical disk drive, etc. The removable storage drive reads from and/or writes to a removable storage unit in a well-known manner. The removable storage unit can represent a floppy disk, magnetic tape, optical disk, etc. which is read by and written to by the removable storage drive. As will be appreciated, the removable storage unit can include a computer usable storage medium having stored therein computer software and/or data.")
Regarding claim 17, Sabau teaches The platooning management method of claim 13, wherein displaying on the chat window includes: displaying platoon chat entities on the chat window in the order of a platooning line. (Par. 0036: See "In contrast, various embodiments of the present technology provide a mechanism for platooning control via accurate synchronization that will not result in the string instability of traditional approaches. For example, some embodiments provide control techniques for effectively controlling an array of an autonomous, self-driving vehicles moving in one dimension, all traveling in the same (positive) direction of a highway with a single line of traffic. These control techniques are able to manage the performance of the string of vehicles by maintaining a pre-specified spacing distance between any two successive vehicles, whilst maintaining the velocity imposed by the leader vehicle (first car in the string).")
Regarding claim 18, Sabau teaches The platooning management method of claim 13, wherein displaying on the chat window includes: displaying a text input from a host vehicle and a text input from another vehicle on the chat window to differently distinguish at least one of a color, a size, a thickness, a font, or a display location. (Par. 0185: See "The computer system can include a display interface that forwards graphics, text, and other data from the communication infrastructure (or from a frame buffer) for display on a display unit. The display interface can communicate with a browser. The computer system also includes a main memory, preferably a random access memory, and may also include a secondary memory and a database. The secondary memory may include, for example, a hard disk drive and/or a removable storage drive, representing a floppy disk drive, a magnetic tape drive, an optical disk drive, etc. The removable storage drive reads from and/or writes to a removable storage unit in a well-known manner. The removable storage unit can represent a floppy disk, magnetic tape, optical disk, etc. which is read by and written to by the removable storage drive. As will be appreciated, the removable storage unit can include a computer usable storage medium having stored therein computer software and/or data." This would be inherently taught as every text based system has a form of style changes such as font, size, color, or display location.)
Regarding claim 19, Sabau teaches The platooning management method of claim 13, wherein displaying on the chat window includes: displaying a text indicating the platooning state and a text of chat contents input by the user on the chat window to differently distinguish at least one of a color, a size, a thickness, a font, or a display location. (Par. 0039: See "In some embodiments, the control signal of the predecessor vehicle can be broadcast to the subsequent (or follower) vehicle instead of a local estimate of the leader's state. The control signal is basically generated on board of the predecessor vehicle, hence there is no need to estimate it. The fact that information free of noise is broadcasted (with some time-delay induced by the wireless communication systems) has profound implications in terms of the performance of the closed loop. In some embodiments, the acceleration of the predecessor vehicle can be broadcast to the subsequent (or follower) vehicle. This can be a useful alternative, for example, when the dynamical model of the predecessor vehicle is unknown. In addition to existing Cooperative Adaptive Cruise Control Methods, the leader information control scheme introduced here can be adapted as to compensate for the feedforward time-delay induced by the wireless transmission of the predecessor's control signal, as will be explained in more detail below. The synchronization of the onboard measurements with the wirelessly received data may induce fixed, commensurate and pointwise time delays in the control mechanism thus avoiding the difficulties caused by time-varying or stochastic or distributed time delays." & Par. 0185: See "The computer system can include a display interface that forwards graphics, text, and other data from the communication infrastructure (or from a frame buffer) for display on a display unit. The display interface can communicate with a browser. The computer system also includes a main memory, preferably a random access memory, and may also include a secondary memory and a database. The secondary memory may include, for example, a hard disk drive and/or a removable storage drive, representing a floppy disk drive, a magnetic tape drive, an optical disk drive, etc. The removable storage drive reads from and/or writes to a removable storage unit in a well-known manner. The removable storage unit can represent a floppy disk, magnetic tape, optical disk, etc. which is read by and written to by the removable storage drive. As will be appreciated, the removable storage unit can include a computer usable storage medium having stored therein computer software and/or data." This would be inherently taught as every text based system has a form of style changes such as font, size, color, or display location.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sabau in view of Luther et al. (U.S. Patent Publication No. 2015/0232097).
Regarding claim 12, Sabau teaches The server of claim 9, but fails to teach wherein the processor is configured to: assign a rating for each of the platooning vehicles based on an achievement ratio of a driving distance to a predetermined target distance when the platooning vehicles depart from a platooning line and whether there is a risk avoidance situation during platooning, and store and manage the rating.
Luther et al. makes up for the deficiencies in Sabau. Luther et al. teaches wherein the processor is configured to: assign a rating for each of the platooning vehicles based on an achievement ratio of a driving distance to a predetermined target distance when the platooning vehicles depart from a platooning line and whether there is a risk avoidance situation during platooning, and store and manage the rating. (Par. 0298: See "Information on trip status is displayed on the display 1800, and shows the current grade 1888 the vehicle system is encountering, either by the lead propulsion-generating vehicle, a location elsewhere along the vehicle system or an average over the train length. A distance traveled 1890 so far in the plan, cumulative fuel used 1892, where or the distance away the next stop is planned 1894, current and projected arrival time 1896, expected time to be at next stop are also disclosed. The display 1868 also shows a possible time to destination possible with the computed plans available. If a later arrival was required, a re-plan would be carried out. Delta plan data shows status for fuel and schedule ahead or behind the current optimal plan. Negative numbers mean less fuel or early compared to plan, positive numbers mean more fuel or late compared to plan, and typically trade-off in opposite directions (slowing down to save fuel makes the train late and conversely).")
Sabau and Luther et al. are both directed to management of multiple entities with communication capabilities and are obvious to combine because Sabau is improved with the assignment of a rating to a group of vehicles within Luther et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Sabau in view of Luther et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sierhuis et al. (U.S. Patent Publication 2016/0180222) teaches an intelligent personal agent platform and system and methods for using same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 8:00am-5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
7/16/2022

/RUSSELL FREJD/Primary Examiner, Art Unit 3661